Citation Nr: 1634781	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist carpal tunnel syndrome, status post release (claimed as peripheral neuropathy, right hand).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist carpal tunnel syndrome, status post release (claimed as peripheral neuropathy, left hand).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, right leg.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, right foot.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, left leg.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, left foot.

9.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to April 1971.  He died in August 2016.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2015 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and Sioux Falls, South Dakota, respectively.


FINDING OF FACT

In August 2016, the Board was notified that the Veteran died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the present appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


